Citation Nr: 0724864	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-37 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Entitlement to a disability evaluation in excess of 40 
percent for discogenic disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from December 1967 to November 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 Rating Decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in April 2007.  Transcripts 
are associated with the claims file.  

The veteran, in February 2003, had his disability evaluation 
raised from 20 to 40 percent effective July 16, 2002.  In a 
subsequent decision, dated in May 2005, the veteran's 40 
percent evaluation was extended to his original date of 
claim, August 8, 2001.  A cursory review of relevant 
financial documents suggests that the veteran did not receive 
payment of his benefits at the 40 percent evaluation dated to 
August 8, 2001.  This matter is referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's discogenic disease is productive of severe 
limitation of motion with radiculopathy of pain into the 
buttocks.  There is no cord or nerve root involvement, and no 
ankylosis has been noted; the disorder principally manifests 
as pain and has not required physician-prescribed bed rest 
and there is no marked interference with employment or 
evidence of frequent hospitalizations.  






CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 40 
percent for discogenic disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (from 
September 23, 2002 to September 26, 2003); 38 C.F.R. §§ 4.2, 
4.6, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2006).
   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159.  Such notice 
must be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits is issued by the agency 
of original jurisdiction.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  In August 2001 and October 2004 letters, the 
veteran was notified of the information and evidence needed 
to substantiate and complete his claim.  He was also notified 
of the need to give VA any evidence pertaining to his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
veteran was notified that an examination was necessary to 
determine the severity of his condition prior to the initial 
rating action, but was not specifically told that he must 
show an increase in severity in order for an increase to be 
awarded.  Subsequent to the RO's rating action, however, the 
veteran did receive notice compliant with Dingess, and a 
statement of the case was issued.  See Overton v. Nicholson, 
20 Vet. App. 427, 438 (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"); see also Dalton v. Nicholson, No. 04-1196, 
slip. op. at 5 (U.S. Vet. App. Feb. 16, 2007) (holding that 
the veteran was not prejudiced by the lack of sufficient 
notification prior to adjudication because the record 
demonstrated that the veteran, through his counsel, was aware 
of the information and evidence necessary to establish 
entitlement to the benefits sought).

The Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Veterans Court (Court of Appeals for Veterans Claims), 
the burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  (Emphasis added.)  See also Simmons v. 
Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but as explained below, such error is rebutted.  The 
veteran was provided with a letter which, while temporally 
after the initial RO decision, did provide the veteran with 
adequate notice as to the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim and requesting that the veteran provide any 
pertinent evidence in his possession.  The veteran was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.  Under these circumstances, the presumption of 
prejudicial error against the veteran's claim is rebutted.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007). 

With respect to the Dingess requirements, the veteran was 
notified of the evidence necessary to establish an increase 
in disability rating and the effective date of award should 
an increase be granted for his claims.  See Dingess, supra.  
While this notice was temporally after the RO's initial 
decision, the decision below denies the veteran's claim.  
Thus, the presumption of prejudice against the veteran is 
rebutted, as remedial notification has occurred and rendered 
moot any prejudicial concerns.   In this respect, all the 
VCAA requires is that the duty to notify is satisfied, and 
that appellants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error); Bernard, 
supra.  The veteran has been provided the opportunity to 
respond to VA correspondence and over the course of the 
appeal has had multiple opportunities to submit and identify 
evidence.  Furthermore, the veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim by VA.  

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran and comprehensive examinations to evaluate the 
disability at issue have been conducted.  The examinations 
revealed findings that are adequate for rating purposes 
during the entire period of time at issue.  Under these 
circumstances, there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Legal Criteria-Spine

Since the veteran filed the current claims on appeal 
regarding disabilities of the spine, VA twice amended the 
Rating Schedule with respect to the rating criteria for 
disabilities of the spine.  Specifically, effective September 
23, 2002, VA revised the criteria for evaluating spinal 
disorders under Diagnostic Code 5293, intervertebral disc 
syndrome.  67 Fed. Reg. 54345- 49 (2002).  VA again revised 
the criteria for evaluating spine disorders, effective 
September 26, 2003.  67 Fed. Reg. 51455-58 (2003).

With respect to criteria amended during the pendency of a 
claim, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) overruled Karnas v. 
Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with the precedents of the United States Supreme 
Court (Supreme Court) and the Federal Circuit.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).

In VAOPGCPREC 7- 2003, the General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.  The veteran does, however, get the benefit 
of having both the old and new regulations considered for the 
period after the effective date of the change.  See 
VAOPGCPREC 3-00.  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of the VA General Counsel, VAOPGCPREC 36-
97, held that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion because the nerve 
defects and resulting pain associated with nerve injury may 
cause limitation of motion of the cervical, thoracic, or 
lumbar vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).

Prior to September 26, 2003 (but applicable to this appeal as 
the veteran filed his claim prior to this date), disabilities 
manifested by limitation of motion of the lumbar spine were 
evaluated under Diagnostic Code (DC) 5292.  A 40 percent 
rating is warranted for severe limitation of motion.  38 
C.F.R. § 4.71a, DC 5292 (prior to September 26, 2003).  

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
The maximum evaluation of 60 percent disabling was available 
under DC 5293 for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 
2002 but again applicable to this appeal).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurological manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation is 
assigned under DC 5293 for intervertebral disc syndrome in 
cases of incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the past 
twelve months.  The maximum evaluation of 60 percent 
disabling contemplates incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least six weeks during the past twelve months.  38 C.F.R. 
§ 4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now 
DC 5243), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 and Note (1) (2003)).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic 
codes (DCs 5235-5243) include DC 5242 for degenerative 
arthritis and DC 5243 for intervertebral disc syndrome.  As 
noted above, effective September 26, 2003, intervertebral 
disc syndrome is now evaluated under DC 5243 and is to be 
rated either under the General Rating Formula or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes effective September 
26, 2003, is the same as the criteria for incapacitating 
episodes under the prior DC 5293 in effect as of September 
23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, a 40 percent 
evaluation is in order for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurological disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

Analysis

The veteran was granted service connection for chronic lumbar 
strain in an August 1992 rating decision which established a 
10 percent evaluation.  The veteran filed his current claim 
in August 2001, alleging that his condition was of greater 
severity than that contemplating by the 10 percent 
evaluation.  A February 2002 rating decision increased the 
veteran's evaluation to 20 percent effective from August 8, 
2001, the date of receipt of the claim for an increase.  The 
veteran took exception to this rating and filed a timely 
notice of disagreement.  The most recent rating action, dated 
in May 2005, assigned the veteran a 40 percent evaluation 
effective from the date of his original claim.  As this does 
not represent a full grant of the benefit sought, the appeal 
continues.  

The veteran had two comprehensive VA orthopedic examinations 
between August 2001 and August 2002, with July 16, 2002 being 
the date the veteran's low back disability showed signs of 
greater severity.  

In the first examination, dated in October 2001, the veteran 
subjectively complained of persisting pain (a "5" on a 
scale of "10") with radiation into the lower extremity.  
The veteran reported that strenuous activity, such as 
lifting, will aggravate his pain.  Range of motion findings 
were conducted, and the veteran was able to forward bend to 
85 degrees, extend to 15 degrees, and lateral reflexes were 
10 degrees to the left and 15 degrees to the right.  The 
veteran was diagnosed as having discogenic disease of the 
lumbar spine.  There was no a noted sensory or motor deficit 
or sciatic nodule tenderness; however, bilateral paraspinal 
muscle spasms were present.  

The August 2002 examination was directed toward a separately 
claimed hip disability; however, this report found that most 
of the symptoms complained of by the veteran were related to 
radiation of low back pain.  It was noted that the veteran 
began recovering from an attack of sciatica in mid July 2002, 
which required the use of prescription pain medication.  
Based on the neurological aggravation shown in this 
examination, the veteran's disability was increased to 40 
percent.  

The veteran's sciatic pain increased in mid-July 2002, 
according to the report of the August 2002 examiner.  An 
additional VA examination, dated in November 2002 (with 
addendum in January 2003), assessed the veteran as having 
degenerative disc disease at L3-L4 and L5-S1.  The veteran 
was found to not require bed rest over the last 12 months, 
and the disorder was stated to not be severe in nature.  The 
DeLuca factors were considered, and moderate functional 
impairment was found, with forward flexion being reduced to 
70 degrees and extension and side bend being limited to 10 
degrees, respectively.

The veteran's most recent VA examination occurred in October 
2004.  The associated report stated that the curvature of the 
spine was normal, and that forward movement was from zero to 
90 degrees.  Lateral flexion was to 50 degrees, and left and 
right lateral flexion was to 90 degrees (noted to be normal).  
The veteran was noted to have low back pain that radiates, at 
times, to the right buttock.  The gait was normal, and the 
veteran was found not to need an assistive device to 
ambulate.  Minimal spur formation was the only 
radiographically confirmed abnormality by history.

The veteran was afforded a magnetic resonance imaging (MRI) 
evaluation in concert with his October 2004 VA examination.  
The diagnostic impression noted desiccation and narrowing at 
the L3-4 annulus as well of the L5-S1 annulus.  No direct 
nerve root impingement was noted.  The imaging report noted 
an increase in severity of the veteran's condition compared 
to previous radiographic viewings.    

The veteran has not shown that he has ankylosis or that his 
discogenic disease specifically involves the spinal cord.  
There is neurological radiculopathy down the right side; 
however, the veteran has not shown a reduction or 
desensitizing of motor reflexes.  Pain has been the chief 
symptom and it has been productive of a limitation of motion.  
The veteran is in receipt of the maximum 40 percent 
evaluation for this limitation of motion, and thus 
entitlement to a higher rating under these criteria is 
inappropriate.  See 38 C.F.R. § 4.71a, DC 5292 (2002).  The 
veteran's sciatic pain is recognized as productive of 
limitation; however, there is no evidence of direct cord 
involvement or present neurological symptoms (such as absent 
reflex) associated with intervertebral disc syndrome.  See 
38 C.F.R. § 4.71a, DC 5293 (2002).  As such, entitlement to 
an evaluation of greater than 40 percent is not mandated by 
the schedular criteria.  Regarding an evaluation under 
current guidelines, the veteran has not shown that he 
requires physician-prescribed bed rest, and as stated 
earlier, ankylosis has never been noted.  As such, the 
criteria for a higher evaluation have not been met.  See 
38 C.F.R. § 4.71a, DC 5243.  There is, simply, no evidence 
which would show that the veteran's low back condition 
warrants an evaluation of greater than 40 percent, and his 
claim for an increase must be denied.  

The Board notes its duty to consider functional limitation 
under the jurisprudential precedent sent forth in the DeLuca 
decision.  During the period covered by this appeal, the 
veteran did report exacerbation of symptoms during flare-up 
periods.  This, however, is fully contemplated by the 40 
percent rating, and does not require the assignment of a 
greater evaluation.  See DeLuca, supra. 

Furthermore, the veteran has reported at the personal hearing 
in April 2007 that he has not been able to work as a postal 
carrier due to his low back disorder.  He is, however, able 
to maintain employment as a security guard.  Given that the 
veteran has an ability to be employed in a job that does not 
require significant lifting, and that he has not shown a need 
for frequent hospitalizations, the Board finds that a 
referral to the Director of VA's Compensation and Pension 
Service for extraschedular consideration is not needed.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER


Entitlement to a disability evaluation in excess of 40 
percent for discogenic disease of the lumbar spine is denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


